Name: Council Regulation (EEC) No 748/93 of 17 March 1993 amending Regulation (EEC) No 3950/92 establishing an additional levy in the milk and milk products sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 77/ 16 Official Journal of the European Communities 31 . 3. 93 COUNCIL REGULATION (EEC) No 748/93 of 17 March 1993 amending Regulation (EEC) No 3950/92 establishing an additional levy in the milk and milk products sector problems connected with price setting for the 1993/94 marketing year are being reconsidered, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Whereas, on 28 December 1992, the Council adopted Regulation (EEC) No 3950/92 establishing an additional levy in the milk and milk products sector (') ; Whereas it is imperative for the guaranteed total quanti ­ ties for the Member States to be laid down as from 1 April 1993 so that the absence of rules does not render the provisions of Regulation (EEC) No 3950/92 inoperative ; Whereas, pending a subsequent decision, the total guaran ­ teed quantities in force on 31 March 1993 should be rolled over and increased by the amounts from the Community reserve existing on that date ; Whereas the total guaranteed quantities laid down by this Regulation will be adjusted where necessary when all the HAS ADOPTED THIS REGULATION : Article 1 The following shall be added to Article 3 of Regulation (EEC) No 3950/92 : The total guaranteed quantities for the Member States for the 12 month period 1 April 1993 to 31 March 1994 shall be fixed at the same level as those set out in Article 5c (3) (g) of Regulation (EEC) No 804/68, increased by the amounts from the Community reserve as allocated on 31 March 1993, and those set out in the Annex to Regulation (EEC) No 857/84.' Article 2 This Regulation shall enter into force on 1 April 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 1993 . For the Council The President B. WESTH (') OJ No L 405, 31 . 12. 1992, p. 1 .